Phillips,
concurring: The statute confers upon the Board jurisdiction to determine the existence and amount of the liability of transferees; it confers no jurisdiction to determine whether the procedure for the collection of such liability is or is not constitutional. *1283If the petitioners wished to test the constitutionality of this statute, they should have proceeded in a forum of more general jurisdiction. In re Fassett, 142 U. S. 479; DeLima v. Bidwell, 182 U. S. 1.
Nor is it proper, as the briefs of the parties suggest, that the Board should raise the question whether the provisions of this statute, which direct that it shall hear and determine certain issues, is constitutional. Mainard v. Board, 82 Mich. 228; People v. Salomon, 54 Ill., 39; United States v. Marble, 3 Mackey (D. C.), 32. See also Clark v. Kansas City, 176 U. S. 114, Braxton County Court v. West Virginia, 208 U. S. 192.
Since the constitutional question which is raised in the pleadings need not be answered in deciding the only matter of which the Board has jurisdiction, I am of the opinion that, irrespective of whether •petitioners have brought themselves within the authorities relied upon in the prevailing opinion, the only issue properly before us for determination is the amount of the liability of the petitioners as transferees.